Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
None of the prior art of record further teaches: (Partial features shown, see claims for full details)
A) Recognizing the first step and the second step, adding the first step and the second step to the first group, the output dataset of the first step and an input dataset of the second step is identical, the recognition comprises: classifying the data sets included in the input data set or the output data set comprises: recognizing a type of a program included in the JCL code, and when the type of the program is a user program, classifying the data sets the input data set for the user program or the output data set for the user (Claim 1);
B) Recognizes the first step and the second step, adds the second step to the first group, and an output data of the first step and an input data of the second step is identical, the processor classifies the data sets included in the JCL code to an put data set or an output data set, he processor recognizes a type of a program included in the JCL code to classify the data set to the input data set or the output data set, and the data sets to the input data set for the user program or the output ta set for the user program by executing static analysis to the JCL code for user (Claim 7).
Applicant’s response on 12/7/2021 has been fully considered and persuasive. Claims 2,3,5,8,9,11 have been canceled by applicant in the same response. Previous minor claim objections and “101” have been corrected by applicant in the same response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182